Citation Nr: 1640312	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral eye condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2013 the Veteran and his fiancée testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript is associated with the claims file.

In January 2014, these matters were remanded for additional development, to include obtaining outstanding VA treatment records; as well as VA examinations and opinions.

This appeal is processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) electronic systems.


FINDINGS OF FACT

1.  There is no competent evidence or opinion that the Veteran's Type II diabetes mellitus-first manifested and diagnosed many years after service-is medically related to service.

2.  The probative, competent evidence demonstrates that the Veteran's eye disorder clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated beyond the natural progression by the Veteran's active duty service.

3.  The Veteran is not shown to have any sequelae from an in-service corneal abrasion to the left eye.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection a bilateral eye condition are not met.  U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.306, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in September 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claims; and of VA's respective duties for obtaining evidence.  The 2009 letter specifically apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are in the file.  The Veteran was also accorded VA examinations and medical opinions were obtained.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In addition to the foregoing, in July 2013 the Veteran testified regarding his claims before the undersigned Veterans Law Judge.  During that hearing the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims.  The Veteran has not suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103 (c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings). 

Additionally, the Board finds there has been substantial compliance with its January 2014 remand directives.  The Board directed the Agency of Original Jurisdiction (AOJ) to obtain any treatment records from the Sonny Montgomery VA Medical Center (VAMC) dated from June 1976 to December 2003, and after September 2009 that are relevant to the Veteran's eyes or diabetes mellitus; and to arrange for the Veteran to undergo VA examinations in order to determine whether or not the his claimed disorders were related to service.  These actions were accomplished.  Indeed, all available outstanding VA treatment records were obtained and associated with the claims file; and in June 2014 and July 2014, the Veteran was afforded VA examinations with opinions. 

The Board's January 2014 remand also instructed the AOJ to readjudicate the claims and furnish a supplemental statement of the case (SSOC) if any of the claims were denied.  This was accomplished by a July 2014 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus which develop to a compensable degree (10 percent for such disorder) within a prescribed period after discharge from service (one year for such disorder), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307 (c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as diabetes mellitus) listed under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Diabetes mellitus

The Veteran asserts that service connection is warranted for his diabetes mellitus, type 2 as such is related to his military service.  The Veteran's service treatment records (STRs) are silent for complaints of or treatment for diabetes.  On March 1976 service separation examination, the Veteran's urine was negative for sugar.  The medical evidence of record shows that the Veteran was initially diagnosed with type II diabetes mellitus in June 2007.  During the July 2013 Board hearing, the Veteran testified that he has had recurrent shakiness and dizziness since service.  Beginning in service, he testified he would treat these symptoms by ingesting a Coke or sweets.  His fiancée testified that since she met him around 1999, she has observed this shakiness and recognized diabetic symptoms because her mother is a diabetic.  

On July 2014 VA diabetes examination, the examiner opined that the Veteran's current diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the medical evidence showed the Veteran was diagnosed with diabetes mellitus on June 4, 2007 over 30 years after the Veteran's service in the military.  The examiner indicated that prior to the Veteran starting medication for his diabetes mellitus type II there was no medical evidence in the records that he had complaints of or symptoms pertaining to diabetes mellitus type II.

The record presents no basis for a grant of service connection for diabetes mellitus.  The competent medical evidence shows a current diagnosis of Type II diabetes mellitus; however, there is no medical evidence to even suggest a nexus between such disability and service.  That is, the Veteran's service treatment records are negative for any findings or diagnosis of Type II diabetes mellitus; hence, the disability was not shown in service.  Moreover, Type II diabetes mellitus was not manifested within one year from separation of service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence is clear that the Veteran's diabetes did not manifest and was not diagnosed until decades after his service discharge.  As to this, the passage of many years-here, a matter of decades-between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the diabetes diagnosed many years post-service to his military service or any incident thereof.  The only medical opinion (the July 2014 VA opinion) that addresses the Veteran's diabetes mellitus, and its relation to service, is against a finding that such is related to service.  

The Veteran's lay assertions represent the only evidence of record linking his diabetes to service, but these assertions are incompetent and therefore less probative than the medical opinion noted above.  Although the Veteran is competent to describe when he began experiencing certain lay-observable symptoms, such as dizziness and shakiness, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of when a diabetes diagnosis initially manifested.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011). Thus, again, the lay assertions in this regard have no probative value.

The Veteran's service connection claim also cannot be granted on the theory of continuity.  As noted, the Veteran reports continuous symptomatology since his active military service.  The Board observes however, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from June 2007, thirty years after the Veteran's military separation in June 1976.  Further, the STRs do not show that the Veteran developed diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms.  When the Veteran was first treated post-service in 2007, he did not indicate that his diabetes mellitus had been present since his active military service, and the symptoms he reports are not shown by competent evidence to be those associated with untreated diabetes.  The evidence of record does not show continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Inasmuch as the Veteran's diabetes mellitus did not have its onset during, is not otherwise related to, his active service, and did not manifest within a year of his discharge from active service, the Board concludes that diabetes mellitus was not incurred in active service and may not be presumed to have been so incurred.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for diabetes mellitus is not warranted.


Bilateral eye

The Veteran asserts that he has an eye disability which may have pre-existed but been aggravated by his period of active duty service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).

The June 1973 enlistment examination shows that the Veteran entered active duty with vision noted as 20/30 in each eye.  On the Report of Medical History, the Veteran indicated that he does not wear glasses or contact lenses.  A July 1974 Optometric examination reveals the Veteran's far visual acuity was 20/15 and 20/40 for right and left eye, respectively.  A January 1976 STR documents the Veteran's report that he wore glasses at the age of one, and his current complaint was that he lost his glasses.  The Veteran was diagnosed as having anisometropia and hyperopia.  On March 1976 service separation examination, there was no noted eye condition and eye examination was essentially normal.

Post-service treatment records include a June 2004 VA record that documents the Veteran was seen for complaints of blurred vision.  He indicated that he has reading glasses from the "Dollar store".  Testing revealed poor acuity with distance as well as 20/60 in both eyes.  Refractive error was diagnosed.  A December 2010 treatment record from the diabetic eye screening clinic documents the Veteran's report that amblyopia (lazy eye) in the left eye was found while he was in the military.  A December 2011 treatment records documents that the Veteran has a "lazy eye OS since young".  Additional records received show no other eye disorders.

During the July 2013 hearing, the Veteran testified that he sustained an injury in service when he was cut above the eye by a branch, after which his vision worsened.  He testified that he has had changing prescriptions every two years since service, and was diagnosed with a small cataract in his left eye in 2012.  

On June 2014 VA examination, the medical examiner noted that the Veteran had not been diagnosed with an eye condition, other than the congenital condition.  The Veteran reported that during basic training he was struck in the left eye by a branch and was treated for a corneal abrasion.  The examiner noted that the Veteran had no sequelae from the left eye corneal abrasion.  He indicated that the Veteran is probably slightly amblyopic in the left eye from his anisometropia.  He noted that with correction, the Veteran has good visual acuity.  The examiner indicated that the entire file had been reviewed.  He opined the Veteran's eye condition was less likely than not incurred in or caused by any claimed in-service injury, event or illness.  The examiner reasoned that medical evidence showed the Veteran's eye condition is a slight amblyopia of the left eye which is secondary to his anisometropia, a condition the examiner indicated the Veteran was born with.  

Regarding the Veteran's eye disability, a review of the Veteran's STRs reflects that an eye condition was not noted upon entrance to service.  The condition was discovered subsequent to entrance when the Veteran reported he lost his glasses and defective vision was found.  Accordingly, the presumption of soundness attaches and clear and unmistakable evidence is required to demonstrate that the condition pre-existed and was not aggravated by active duty service in order to rebut the presumption.  38 U.S.C.A. § 1111.  Here, the Veteran underwent a VA examination in connection with his claim in June 2014.  The VA examiner opined that the Veteran's eye disorder was less likely incurred in or caused by the Veteran's service.  The examiner indicated that the Veteran was born with the anisometropia and the lazy eye (amblyopia) which was slight, was secondary to the pre-existing anisometropia.  Further, the examiner indicated that the Veteran has good visual acuity with correction.  Accordingly, based on the medical evidence of record, the Board finds that the Veteran's eye disorder clearly and unmistakably pre-existed service; was clearly and unmistakably not aggravated beyond the natural progression by his active duty service and, as such, the presumption of soundness is rebutted, and service connection for an eye disorder is not warranted.  See 38 C.F.R. § 3.306.

The Board observes that the Veteran reported that he suffered a left eye corneal abrasion while in service.  The Board notes, although there is no evidence to that fact in the STRs, the Veteran is competent to report an injury to his left eye.  The Board notes, however, the June 2014 VA examiner specifically noted that there was no sequelae from the left eye corneal abrasion.  Consequently, service connection for an eye disability based on a theory that the Veteran has an eye disability due to an injury in service is not warranted.  See 38 C.F.R. § 3.303.

Again, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as noted, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an eye disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, while the Veteran has asserted that his eye disorder is related to active duty, as previously discussed, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of any eye disability.  Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

As the only competent medical evidence with respect to the Veteran's eye disability is negative to the Veteran's claim, the Board finds that the preponderance of the evidence is against a grant of service connection for an eye disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for bilateral eye condition is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


